JUSTICE LORENZ, specially concurring: Probable cause is to be determined by the totality of facts and circumstances known by the arresting officers at the time of the arrest. (People v. Krogh (1984), 123 Ill. App. 3d 220, 462 N.E.2d 790.) Detective Stephen Peterson, the officer who admittedly arrested the defendant at his workplace, testified that he possessed the following information at the time of the arrest. At about 10:10 p.m. on July 20, 1983, the victim was found in her car, at the intersection of Lake and Elizabeth in Chicago. She asked for help, saying that she had been shot. The man who found her told Peterson he put the car gear in park and turned off the ignition. Peterson arrived at 10:55 p.m., observing, according to his trial testimony, that other officers had already protected the crime scene. The front passenger window of the car was broken out and the car was facing southwest in the intersection. The victim had been pronounced dead on arrival at the hospital, with three gunshot wounds to her back, one to the front of her neck, and one to the left side of her chest. There was blood on the driver’s side of the car. A purse and wallet were on the floor along with some money (described by Peterson at trial as “loose change and some dollar bills”) and a lens from a pair of sunglasses. Credit cards and a driver’s license bearing the victim’s name were still in the wallet. The backseat contained boxes and the trunk contained an “expensive looking briefcase,” a styrofoam cooler, and “other property.” At 216 North Elizabeth (a location established at trial to be 300 feet north of the car) there was broken auto glass, a pair of sunglasses with a missing lens, and a fingernail. Peterson’s stated opinion was that there was no evidence of a robbery at the scene. The next morning the owner of the car, Dr. Hammat, told Peterson that he last saw the victim at 2:30 p.m. the day of the shooting. He rented a townhouse for the victim at Ill. South Ashland and had also given her the car and some of his credit cards, which were found in her wallet. According to Hammat the victim was married, but was “due to get a divorce.” The victim’s husband, George Neil, called Hammat to inquire about her whereabouts while the police were there. He then came to the office and told Peterson that the victim was also presently married to the defendant, but had been having “domestic problems” with the defendant. In March 1983 the victim had defendant arrested for aggravated assault because he pointed a gun at her. (Peterson verified the fact of the arrest by telephone.) Neil stated that the victim planned to leave the defendant and move back in with him. At 8:45 p.m. the night of the shooting he spoke to the victim by telephone at her Ashland home. (Neil’s daughter called, the defendant answered, and the daughter asked for the victim.) The victim told Neil she was planning to leave the defendant and go visit him. At 9:46 p.m. the victim telephoned Neil and said she would be leaving the house within two minutes, so that he should expect her at his house. She also told Peterson, according to a portion of his police report which he read into the record at the hearing, that defendant was still at the house. The victim never arrived at his house. The police telephoned defendant’s employer and learned defendant would be working until 4 p.m. This was the totality of the information known to the police when they arrested the defendant. The most important facts known to the police were that defendant had threatened the victim with a gun four months earlier, that 25 minutes before being found the victim had told her other husband by phone that she was leaving her home and that defendant was still there, and that the victim was found shot approximately 16 blocks from that location. Certainly these facts gave the police reason to be suspicious of the defendant, but mere suspicion is insufficient to establish probable cause. (People v. Jones (1959), 16 Ill. 2d 569, 158 N.E.2d 773; In re Brewer (1974), 24 Ill. App. 3d 330, 320 N.E.2d 340.) To establish probable cause the facts must be such as to cause a man of reasonable caution to believe that a particular individual has committed a crime. (People v. Riszowski (1974), 22 Ill. App. 3d 741, 318 N.E.2d 10.) Based on the facts I have outlined, including the relevant trial evidence (People v. Caballero (1984), 102 Ill. 2d 23, 464 N.E.2d 223), I find that the defendant was illegally arrested upon mere suspicion. For that reason alone I concur with the determination of the majority that defendant’s statements, obtained through exploitation of that arrest, were improperly admitted and that his conviction should be reversed and the cause remanded for a new trial.